Citation Nr: 0739521	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  04-37 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for asbestosis, prior to October 4, 2006.  

2.  Entitlement to an initial evaluation in excess of 30 
percent for asbestosis, from October 4, 2006, forward.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968 with additional National Guard service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

In December 2005, a hearing was held before a Veterans Law 
Judge who is no longer employed at the Board.  The veteran 
was provided the opportunity to testify at an additional 
hearing by letter dated June 14, 2007.  He did not respond. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, a remand is required.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the veteran's claim so that he is afforded every possible 
consideration.

The veteran advised VA in September 2006 that there were VA 
medical records to obtain from the Birmingham, Alabama VA 
Medical Center (VAMC) and from the Huntsville, Alabama VA 
outpatient clinic.  He said that he was most recently 
evaluated at the Birmingham VAMC in March 2006.  The RO/AMC 
must obtain those records.  

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the 
veteran's VA treatment records for 
asbestosis from the Birmingham, Alabama 
VAMC and from the Huntsville, Alabama 
VA outpatient clinic, dated since 
February 2003.  

2.  If upon receipt of additional 
evidence it is shown that an increase in 
the veteran's disability has occurred, 
schedule him for an appropriate VA 
examination.

3.  Thereafter, readjudicate the 
veteran's claim in light of any 
additional evidence added to the record.  
If the benefit sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 


